DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement (IDS)
The information disclosure statement submitted on February 22, 2022, has been considered by the Examiner and made of record in the application file.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-7, 10, 11, and 14-20 of US 11234178 B2. 
Although the claims at issue are not identical, they are not patentably distinct from each other, as exposed by the comparison table below.
Present Application
US 11234178 B2
1. A method for a mobile device to switch from a low-speed data network to a high-speed data network, comprising: informing, via a user interface, a user of the mobile device of a desirability of a switch from the low-speed data network to an available high-speed data network, wherein the mobile device determines a cost categorization for an interface to the high-speed data network, and wherein the cost categorization is one of expensive or not expensive; requesting, via the user interface, confirmation of the switch from the low-speed data network to the high-speed data network; and selecting, based at least in part on the cost categorization, availability of the high-speed data network, and user input confirming the switch, the interface for a data connection to the high-speed data network.
1. A user equipment device (UE), comprising: at least one antenna; at least one radio, wherein the at least one radio is configured to perform cellular communication using at least one radio access technology (RAT); and one or more processors coupled to the at least one radio, wherein the one or more processors and the at least one radio are configured to perform voice and/or data communications; wherein the one or more processors are configured to cause the UE to: determine, for an interface to a high-speed cellular network operating according to a first RAT, a first cost categorization from a plurality of cost categorizations, wherein the first cost categorization is one of expensive or not expensive, and wherein the first interface is associated with the at least one radio; determine availability of the high-speed cellular network; inform, via a first user interface, a user of the UE of a desirability of a switch from a low-speed cellular network to the high-speed cellular network; request, via the first user interface, confirmation of the switch from the low-speed cellular network to the high-speed cellular network; receive, via the first user interface, a first user input confirming the switch from the low-speed cellular network to the high-speed cellular network; and select, based at least in part on the first cost categorization, availability of the high-speed cellular network, and the first user input, the interface for a data connection to the high-speed cellular network.
9. A mobile device, comprising: at least one antenna; at least one radio communicatively coupled to the at least one antenna, wherein the at least one radio is configured to perform wireless communication using at least one radio access technology (RAT); and one or more processors coupled to the at least one radio, wherein the one or more processors and the at least one radio are configured to perform communications, and, wherein the one or more processors are configured to cause the mobile device to: inform, via a user interface of the mobile device, a user of the mobile device of a desirability of a switch from a low-speed cellular network operating according to a first RAT to an available high-speed cellular network operating according to a second RAT, wherein the mobile device determines a first categorization for an interface to the high-speed cellular network, and wherein the first categorization is one of a first level associated with a higher compression codec rate or a second level associated with a lower compression codec rate; request, via the user interface, confirmation of the switch from the low-speed cellular network to the high-speed cellular network; and select, based at least in part on the first categorization, availability of the high-speed cellular network, and user input confirming the switch, the interface for a data connection to the high-speed cellular network.
1. A user equipment device (UE), comprising: at least one antenna; at least one radio, wherein the at least one radio is configured to perform cellular communication using at least one radio access technology (RAT); and one or more processors coupled to the at least one radio, wherein the one or more processors and the at least one radio are configured to perform voice and/or data communications; wherein the one or more processors are configured to cause the UE to: determine, for an interface to a high-speed cellular network operating according to a first RAT, a first cost categorization from a plurality of cost categorizations, wherein the first cost categorization is one of expensive or not expensive, and wherein the first interface is associated with the at least one radio; determine availability of the high-speed cellular network; inform, via a first user interface, a user of the UE of a desirability of a switch from a low-speed cellular network to the high-speed cellular network; request, via the first user interface, confirmation of the switch from the low-speed cellular network to the high-speed cellular network; receive, via the first user interface, a first user input confirming the switch from the low-speed cellular network to the high-speed cellular network; and select, based at least in part on the first cost categorization, availability of the high-speed cellular network, and the first user input, the interface for a data connection to the high-speed cellular network.
11. An apparatus, comprising: a memory; and a processing element in communication with the memory, wherein the processing element is configured to cause the apparatus to: select, for an interface to a high-speed cellular network operating according to a first radio access technology (RAT), a first categorization from a plurality of categorizations, wherein the first categorization is one of a first level associated with a higher compression codec rate or a second level associated with a lower compression codec rate; determine availability of the high-speed cellular network; inform, via a first user interface, a user of a desirability of a switch from a low-speed cellular network to the high-speed cellular network; request, via the first user interface, confirmation of the switch from the low-speed cellular network to the high-speed cellular network; receive, via the first user interface, a first user input confirming the switch from the low-speed cellular network to the high-speed cellular network; and select, based at least in part on the first categorization, availability of the high-speed cellular network, and the first user input, the interface for a data connection to the high-speed cellular network.
16. An apparatus, comprising: a memory; and at least one processor in communication with the memory and configured to: generate instructions to inform, via a user interface of a mobile device, a user of the mobile device of a desirability of a switch from a low-speed network to an available high-speed network, wherein the at least one processor determines a categorization of expensive or not expensive for an interface to the high-speed network; generate instructions to request, via the user interface, confirmation of the switch from the low-speed network to the high-speed network; and select, based at least in part on the categorization, availability of the high-speed network, and user input confirming the switch, the interface for a data connection to the high-speed network.
16. A non-transitory computer readable memory medium storing program instructions executable by processing circuitry to cause a user equipment device (UE) to: determine, for an interface to a high-speed cellular network operating according to a first radio access technology (RAT), a categorization from a plurality of categorizations, wherein the categorization is one of expensive or not expensive; determine availability of the high-speed cellular network; inform, via a first user interface, a user of the UE of a desirability of a switch from a low-speed cellular network to the high-speed cellular network; request, via the first user interface, confirmation of the switch from the low-speed cellular network to the high-speed cellular network; receive, via the first user interface, a first user input confirming the switch from the low-speed cellular network to the high-speed cellular network; and select, based at least in part on the categorization, availability of the high-speed cellular network, and the first user input, the interface for a data connection to the high-speed cellular network.
Claim 2
Claim 2
Claim 3
Claim 3
Claim 4
Claim 5
Claim 5
Claim 6
Claim 6
Claim 14
Claim 7
Claim 17
Claim 8
Claim 14
Claim 10
Claim 18
Claim 11
Claim 5
Claim 12
Claim 19
Claim 13
Claim 7
Claim 14
Claim 10
Claim 15
Claim 15
Claim 17
Claim 17
Claim 18
Claim 18
Claim 19
Claim 19
Claim 20
Claim 20

	
As indicated by the highlighted text in the comparison above, the subject matter  of independent claims 1, 9, and 16 of the present application is contained in claims 1, 11, and 16, respectively, of US 11234178 B2. The difference between the compared claims, aside from the preamble, consists basically in the wording of the limitations of the claims of the present application a broader representations of the claims of US 11234178 B2; thus constituting an obvious case of double patenting.
	Dependent claims 2-8, 10-15, and 17-20 are similarly rejected according to the listing in the comparison table above.
Claim 2 is rejected on the ground of nonstatutory double patenting as being dependent from claim 1, unpatentable over US 11234178 B2 in view of Hillary et al., US 9521521 B2, hereinafter “Hillary.”
Consider claim 2. Claim 1 is unpatentable under non-statutory double patenting over US 11234178 B2; however the claims of US 11234178 B2 fail to disclose the subject matter of claim 2; that is, wherein at least one geographical area of the plurality of geographical areas is an overlap of adjacent geographical areas.
Hillary, however, in related art, suggests wherein at least one geographical area of the plurality of geographical areas is an overlap of adjacent geographical areas (see column 3 lines 6-14: determining a first geographical area based on the first location data and the first accuracy value; determining that the first geographical area is wholly located within the predefined area; determining a second geographical area based on the second location data and the second accuracy value; and determining whether at least one of the following conditions is satisfied: (i) the first geographical area and the second geographical area overlap, and (ii) the second geographical area is wholly located within the predefined area).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to consider Hillary’s teachings in relation to the claimed invention, thus providing means for prioritizing and/or optimizing which types of geolocation services should be used (when available), and/or when or how often they should be used, which may advantageously decrease the power consumption by the devices being tracked, as discussed by Hillary (see column 1 lines 65-67 through column 2 lines 1-2).
Pertinent Prior Art
The following references, although not relied upon, are considered to be pertinent prior art since they disclose subject matter related to the invention claimed by the present application, i.e., selecting communication interface in wireless communication system.
US 10966115 B2		US 10470060 B1		US 10395342 B2
US 20190141544 A1	US 9736865 B2		US 20170201850 A1
US 9955332 B2		US 9706563 B2		US 9668203 B2
US 9253680 B2		US 8855709 B2		US 20140101312 A1
US 20130275190 A1	US 8438151 B1		US 7949375 B2
US 7848756 B2
Conclusion
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Amancio González, whose telephone number is (571) 270-1106. The Examiner can normally be reached on Monday-Thursday from 8:00am to 5:00pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.     
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Rafael Perez-Gutierrez, can be reached at (571) 272-7915. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/AMANCIO GONZALEZ/
Primary Examiner, Art Unit 2642
November 18, 2022